kNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For purposes of examination, the examiner will interpret all claims as a protrusion in combination with the subsequently recited elements (i.e. L-shaped lever having a vertical arm coupled to a bolt catch lever…, etc.) and not as a protrusion intended for use with the subsequently recited elements (i.e. L-shaped lever having a vertical arm coupled to a bolt catch lever…, etc.).  In other words, claim 1, for example, will be interpreted as having the elements of a protrusion with first and second slots, and an L-shaped lever having the arm as claimed; and a magazine catch lever (in combination) instead of a protrusion with two slots intended for use with an L-shaped lever and a magazine catch lever. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett (US 2014/0053444).  Garrett discloses a lower receiver of a firearm comprising a protrusion extending outward from a left side of the lower receiver, the protrusion comprising a slot (Fig 3, slot for 14) for receiving a magazine catch lever (14), where the .

Allowable Subject Matter
Claims 1-17 allowed.
Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641